In re State of Louisiana;—Plaintiff(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “N”, No. 3—93—114; to the Court of Appeal, First Circuit, No. KW95 1720.
Granted. Judgment of the trial court holding relator in direct contempt is vacated and set aside. Relator’s action did not constitute a direct contempt of court under La. Code Crim.P. art. 21. Accordingly, the case is remanded to the trial judge to institute constructive contempt proceedings if he wishes to do so pursuant to La.Code Crim.P. art. 23.
WATSON and KIMBALL, JJ., would deny the writ.